
	

115 S2106 IS: Register America to Vote Act
U.S. Senate
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2106
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2017
			Ms. Klobuchar (for herself, Mrs. Feinstein, Mrs. Gillibrand, Mr. Markey, and Ms. Hassan) introduced the following bill; which was read twice and referred to the Committee on Rules and Administration
		
		A BILL
		To require States to automatically register eligible voters at the time they turn 18 to vote in
			 Federal elections, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Register America to Vote Act. 2.PurposeThe purposes of this Act are—
 (1)to require every State to develop and implement a system to ensure that every eligible person is automatically registered to vote when they turn 18 years old; and
 (2)to protect the right to vote by allowing voters who are automatically registered or had previously registered in a State to update their address through the day of the election.
			3.Automatic voter registration
			(a)Requirement
 (1)In generalNot later than November 6, 2018, the chief State election official of each State shall establish and operate a system of automatic registration for the registration of any eligible individual at the time the individual turns 18 to vote for elections for Federal office in the State.
 (2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office.
 (3)Limits on use of automatic registrationThe registration of any individual under this subsection, and any action by an individual to opt-out of such automatic registration, may not be used as evidence against that individual in any State or Federal law enforcement proceeding.
				(b)Same day registration
 (1)In generalNotwithstanding section 8(a)(1)(D) of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg–6), each noncomplying State shall permit any eligible individual on the day of a Federal election—
 (A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20509(b)); and
 (B)to cast a vote in such election. (2)Noncomplying StateFor purposes of paragraph (1), the term noncomplying State means, with respect to any Federal election occurring on or after November 6, 2018, any State which is required to meet the requirements of subsection (a) and which does not have a system described in subsection (a) established and operated before the date of such Federal election.
				
				(c)
				Automatic voter registration grants
				
					(1)
					In general
 The Commission shall make a payment in an amount determined under paragraph (3) to each State.  (2) Use of funds A State receiving a payment under this subsection shall use the payment—
 (A)to implement automatic voter registration in accordance with subsection (a); and (B)to improve election security systems related to voter registration.
					
					(3)
					Allocation of funds
					
						(A)
						In general
 Subject to subparagraph (C), the amount of a payment made to a State under this subsection shall be equal to the product of—
						
							(i)
 the total amount appropriated for payments pursuant to the authorization under paragraph (4); and
						
							(ii)
 the State allocation percentage for the State (as determined under subparagraph (B)).  (B) State allocation percentage defined The State allocation percentage for a State is the amount (expressed as a percentage) equal to the quotient of—
						
							(i)
 the voting age population of the State (as reported in the most recent decennial census); and  (ii) the total voting age population of all States (as reported in the most recent decennial census).
						
						(C)
						Minimum amount of payment
 The amount of a payment made to a State under this subsection may not be less than one-half of 1 percent of the total amount appropriated for payments under this subsection under paragraph (4).
					
						(D)
						Pro rata reductions
 The Commission shall make such pro rata reductions to the allocations determined under subparagraph (A) as are necessary to comply with the requirements of subparagraph (C).
					
						(E)
						Continuing availability of funds after appropriation
 A payment to a State under this subsection shall be available to the State without fiscal year limitation.
					
					(4)
					Authorization of appropriations
					
						(A)
						In general
 There are authorized to be appropriated $325,000,000 for payments under this subsection.
 (B)AvailabilityAny amounts appropriated pursuant to the authority of subparagraph (A) shall remain available without fiscal year limitation until expended.
 (d)EnforcementSection 11 of the National Voter Registration Act of 1993 (52 U.S.C. 20510), relating to civil enforcement and the availability of private rights of action, shall apply with respect to subsections (a) and (b) in the same manner as such section applies to such Act.
 (e)Relation to other lawsExcept as provided, nothing in this Act may be construed to authorize or require conduct prohibited under, or to supersede, restrict, or limit the application of any of the following:
 (1)The Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.). (2)The Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).
 (3)The National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.). (4)The Help America Vote Act of 2002 (52 U.S.C. 20901 et seq.).
 (f)DefinitionsIn this Act, the following definitions apply: (1)Chief State election officialThe term chief State election official means, with respect to a State, the individual designated by the State under section 10 of the National Voter Registration Act of 1993 (52 U.S.C. 20509) to be responsible for coordination of the State’s responsibilities under such Act.
 (2)CommissionThe term Commission means the Election Assistance Commission. (3)ElectionThe term election has the meaning given such term under section 301(1) of the Federal Election Campaign Act of 1971.
 (4)Federal officeThe term Federal office has the meaning given such term under section 301(3) of the Federal Election Campaign Act of 1971. (5)StateThe term State means each of the several States and the District of Columbia.
				4.State registration portability
 (a)In generalSection 8(e) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(e)) is amended to read as follows:
				
 (e)Procedure for voting following failure To return cardNotwithstanding failure to notify the registrar of the change of address prior to the date of an election, a registrant who has moved from an address in the State to an address in the same State shall, upon oral or written affirmation by the registrant of the change of address before an election official, be permitted to vote (at the option of the voter)—
 (1)at the polling place of the registrant's current address; or (2)at a central location within the same registrar's jurisdiction..
 (b)Effective dateThe amendment made by this section shall take effect on January 1, 2019. 